In the

         United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  16-­‐‑3435  
UNITED  STATES  OF  AMERICA,  
                                                             Plaintiff-­‐‑Appellee,  
                                         v.  

JAMES  G.  WHEELER,  
                                                         Defendant-­‐‑Appellant.  
                           ____________________  

                 Appeal  from  the  United  States  District  Court  
                    for  the  Eastern  District  of  Wisconsin.  
                  No.  15-­‐‑CR-­‐‑216  —  Pamela  Pepper,  Judge.  
                           ____________________  

            ARGUED  MAY  16,  2017  —  DECIDED  MAY  19,  2017  
                      ____________________  

        Before  EASTERBROOK,  SYKES,  and  HAMILTON,  Circuit  Judg-­‐‑
es.  
    EASTERBROOK,   Circuit   Judge.   James   Wheeler   pleaded  
guilty  to  an  attempt  to  obstruct  interstate  commerce  by  rob-­‐‑
bery,   in   violation   of   the   Hobbs   Act,   18   U.S.C.   §1951(a),   and  
to  using  a  gun  (by  shooting  someone)  during  that  crime,  in  
violation   of   18   U.S.C.   §924(c)(1)(A)(iii).   The   guilty   plea   did  
not   reserve   any   issue   for   appeal   under   Fed.   R.   Crim.   P.  
11(a)(2).  To  the  contrary,  Wheeler  acknowledged  in  the  writ-­‐‑
2                                                                  No.  16-­‐‑3435  

ten  plea  agreement  that  he  “acknowledges  and  understands  
that  he  surrenders  any  claims  he  may  have  raised  in  any  pre-­‐‑
trial  motion.”  The  district  court  sentenced  him  to  108  months  
for  the  Hobbs  Act  offense  and  a  consecutive  120  months  for  
the  firearms  offense.  
      Section  924(c)(1)(A)  requires  a  minimum  10-­‐‑year  penalty  
for  anyone  who  discharges  a  firearm  “during  and  in  relation  
to   any   crime   of   violence”.   Paragraph   (c)(3)   defines   as   a  
“crime   of   violence”   any   felony   that   “(A)   has   as   an   element  
the   use,   attempted   use,   or   threatened   use   of   physical   force  
against   the   person   or   property   of   another,   or   (B)   that   by   its  
nature,  involves  a  substantial  risk  that  physical  force  against  
the  person  or  property  of  another  may  be  used  in  the  course  
of   committing   the   offense.”   Subparagraph   (A)   is   known   as  
an   elements   clause   and   subparagraph   (B)   as   a   residual  
clause.   The   indictment   charged   Wheeler   with   violating  
§924(c)(1)  because  robbery,  in  violation  of  the  Hobbs  Act,  is  a  
“crime  of  violence”  under  the  definition  in  §924(c)(3).  
    Despite  entering  an  unconditional  guilty  plea  to  the  fire-­‐‑
arms   charge,   Wheeler   now   insists   that   he   cannot   be   guilty  
because   attempted   robbery   is   not   a   “crime   of   violence”.   It  
can’t   be   a   crime   of   violence   under   the   residual   clause,   he  
maintains,   because   that   clause   is   unconstitutionally   vague.  
(So  we  held  in  United  States  v.  Cardena,  842  F.3d  959,  995–96  
(7th  Cir.  2016).  The  Supreme  Court  may  decide  in  Sessions  v.  
Dimaya,   No.   15–1498   (argued   Jan.   17,   2017),   whether   that  
conclusion  is  correct.)  And  it  can’t  be  a  crime  of  violence  un-­‐‑
der   the   elements   clause,   Wheeler   contends,   because   an   at-­‐‑
tempt   to   rob   a   retail   establishment   does   not   have   the   use   of  
physical  force  “as  an  element”  because  it  is  possible  to  come  
close  enough  to  success  to  be  an  “attempt”  without  commit-­‐‑
No.  16-­‐‑3435                                                                   3  

ting   one   of   the   acts   that   would   use   or   threaten   violence   for  
purposes  of  the  completed  crime.  
      The  crime  defined  in  the  Hobbs  Act  requires  either  actual  
or  threatened  force  as  an  element,  see  United  States  v.  Anglin,  
846  F.3d  954  (7th  Cir.  2017),  and  the  prosecutor  contends  that  
attempts  should  be  classified  with  completed  offenses.  So  we  
held  in  United  States  v.  Armour,  840  F.3d  904,  907–09  (7th  Cir.  
2016),  about  attempted  bank  robbery,  and  the  prosecutor  be-­‐‑
lieves   that   by   parallel   to   Armour   an   attempted   retail-­‐‑store  
robbery   is   a   crime   of   violence.   See   also   Morris   v.   United  
States,  827  F.3d  696,  698–99  (7th  Cir.  2016)  (concurring  opin-­‐‑
ion)  (concluding  that  attempt  to  commit  a  crime  of  violence  
is  itself  a  crime  of  violence  under  §924(e)).  
      We   need   not   decide   who   is   right   about   this,   because  
Wheeler   waived   his   position   by   pleading   guilty—and   to  
make   the   waiver   doubly   clear   he   acknowledged   in   writing  
that   the   plea   surrendered   any   argument   that   could   have  
been  raised  in  a  pretrial  motion.  Wheeler  now  contends  that  
the   indictment   did   not   charge   a   §924(c)(1)   offense   because  
attempted   Hobbs   Act   robbery   is   not   ever   a   “crime   of   vio-­‐‑
lence”.  Such  an  argument  not  only  could  have  been  present-­‐‑
ed  by  pretrial  motion  but  also  had  to  be  so  presented  under  
Fed.   R.   Crim.   P.   12(b)(3)(B)(v),   which   provides   that   “failure  
to   state   an   offense”   is   the   sort   of   contention   that   “must”   be  
raised  before  trial.  
    That   Cardena   post-­‐‑dates   the   guilty   plea   does   not   matter.  
Johnson  v.  United  States,  135  S.  Ct.  2551  (2015),  holds  that  the  
residual   clause   in   18   U.S.C.   §924(e)(2)(B)(ii),   part   of   the  
Armed   Career   Criminal   Act,   is   unconstitutionally   vague.  
Cardena   concludes   that   Johnson’s   rationale   invalidates   the  
two   remaining   residual   clauses   in   the   Criminal   Code—one  
4                                                                 No.  16-­‐‑3435  

in   18   U.S.C.   §16(b)   and   the   other   in   §924(c)(3)(B)—despite  
the  difference  in  the  language  between  these  residual  clauses  
and   the   one   in   the   ACCA.   (Dimaya   presents   the   question  
whether   the   difference   is   constitutionally   significant.)   Nei-­‐‑
ther   Cardena   nor   Johnson   has   anything   to   do   with   the   ele-­‐‑
ments   clauses   in   §924(c)   and   other   statutes.   For   that   reason  
and   others   we   held   in   Davila   v.   United   States,   843   F.3d   729  
(7th  Cir.  2016),  that  a  person  who  pleads  guilty  to  a  §924(c)  
charge  cannot  use  Johnson  and  Cardena  to  reopen  the  subject  
and  ask  a  court  of  appeals  to  upset  the  conviction.  
     At  oral  argument  Wheeler’s  lawyer  allowed  that  Davila  is  
on  point  but  asked  us  to  reconsider  that  decision  in  light  of  
the  Supreme  Court’s  grant  of  review  in  Class  v.  United  States,  
No.   16–424   (U.S.   Feb.   21,   2017).   The   question   presented   in  
Class   is   whether   an   unconditional   guilty   plea   waives   a   de-­‐‑
fendant’s   right   to   contest   the   constitutionality   of   the   statute  
of  conviction.  We  do  not  see  any  need  to  wait  for  the  Court’s  
decision  in  Class  or  to  revisit  the  holding  of  Davila.  Wheeler’s  
statute   of   conviction   is   §924(c)(1),   which   penalizes   using   a  
firearm  during  or  in  relation  to  a  crime  of  violence.  Wheeler  
does   not   contend   that   §924(c)(1)   is   invalid.   Class   maintains  
that  he  had  a  constitutional  right  not  to  be  indicted;  Wheeler  
does   not   make   any   argument   of   that   kind.   Wheeler   attacks  
one   component   of   the   definition   of   “crime   of   violence”   in  
§924(c)(3)  but  does  not  contend  that  it  is  constitutionally  im-­‐‑
permissible   for   an   indictment   to   charge   that   attempted  
Hobbs  Act  robbery  is  a  crime  of  violence  under  the  elements  
clause.   In   other   words,   Wheeler   does   not   assert   a   constitu-­‐‑
tional   immunity   from   prosecution.   Whether   attempted  
Hobbs  Act  robbery  satisfies  the  elements  clause  in  §924(c)  is  
a  statutory  issue.  For  the  reasons  given  in  Davila,  an  uncon-­‐‑
No.  16-­‐‑3435                                                                    5  

ditional  guilty  plea  waives  any  contention  that  an  indictment  
fails  to  state  an  offense.  
      Wheeler  presents  a  second  contention:  that  he  should  be  
resentenced   in   light   of   Dean   v.   United   States,   137   S.   Ct.   1170  
(2017).   The   Supreme   Court   held   that   18   U.S.C.  
§924(c)(1)(D)(ii),   which   requires   a   sentence   under   §924(c)   to  
run  consecutively  to  the  sentence  for  the  offense  in  which  the  
firearm  was  used,  does  not  implicitly  forbid  the  district  court  
to   choose   a   term   of   imprisonment   for   the   predicate   offense  
so   that   the   aggregate   imprisonment   comports   with   the   sen-­‐‑
tencing   criteria   in   18   U.S.C.   §3553(a).   Wheeler   correctly   ob-­‐‑
serves   that   Dean   supersedes   United   States   v.   Roberson,   474  
F.3d  432  (7th  Cir.  2007),  which  had  held  that  a  district  court  
must  not  reduce  the  sentence  for  the  predicate  crime  in  order  
to  offset  the  consecutive  §924(c)  sentence.  
    If  there  were  some  reason  to  think  that  the  district  court  
had   felt   compelled   by   Roberson   to   set   Wheeler’s   total   sen-­‐‑
tence   at   228   months   rather   than   a   shorter   term,   Wheeler  
would  be  entitled  to  a  fresh  sentencing.  But  the  record  does  
not  so  much  as  hint  that  the  district  judge  felt  constrained  by  
Roberson.  The  judge  did  not  mention  Roberson  or  say  that  she  
would  have  preferred  to  give  Wheeler  a  total  sentence  below  
228   months.   Instead   the   judge   sentenced   Wheeler   to   108  
months   for   the   Hobbs   Act   crime,   a   sentence   above   the  
Guidelines   range   of   84   to   105   months   for   that   offense.   It   is  
inconceivable   that   a   judge   who   imposed   a   sentence   above  
the  Guidelines  range  for  the  predicate  crime  did  so  because  
of  Roberson.  Dean  accordingly  does  not  affect  Wheeler’s  sen-­‐‑
tence.  
                                                                       AFFIRMED